Exhibit 2.1 AGREEMENT AND PLAN OF MERGER BY AND AMONG HELIOS AND MATHESON ANALYTICS INC., ZONE ACQUISITION, INC. AND ZONE TECHNOLOGIES, INC. Dated as of July 7, 2016 TABLE OF CONTENTS Page Article 1 Transactions and Terms of Merger 2 Merger. 2 Time and Place of Closing. 2 Effective Time. 2 Charter and Bylaws. 3 Directors and Officers. 3 Conversion of Shares. 3 Anti-Dilution Provisions. 4 Dissenting Shares. 5 Exchange Procedures. 5 Rights of Former Company Shareholders. 7 Tax Consequences. 7 Article 2 Representations and Warranties of the Company 8 Authority Relative to this Agreement 8 Organization and Qualification; Subsidiaries 8 No Material Change 8 No Violations 9 Consents 9 Capitalization 9 Ownership of Subsidiaries 10 Company Financial Statements. 10 Books and Records 11 Minute Books 12 No Undisclosed Liabilities 12 Taxes 12 Litigation 13 Company Material Contracts 14 Permits. 14 Expropriation 14 Rights of Other Persons 15 Intellectual Property 15 Compliance with Laws 17 Employment Matters 18 Related Party Transactions 18 Registration Rights 19 Restrictions on Business Activities 19 Brokers 19 Insurance 19 No Cease Trade 19 Securities Laws 19 Certain Business Practices 19 Employee Benefits Plans. 20 i Anti-Takeover Provisions. 21 Survival of Representations and Warranties. 21 Article 3 Representations and Warranties of HELIOS and Sub 21 Authority Relative to this Agreement 21 Organization and Qualification; Subsidiaries 22 No Material Change 22 No Violations 23 Consents 23 Capitalization 23 Ownership of Subsidiaries 24 Helios SEC Documents; Financial Statements. 24 Books and Records 26 Minute Books 26 No Undisclosed Liabilities 26 Taxes 26 Litigation 28 Material Contracts 28 Permits. 29 Expropriation 29 Rights of Other Persons 29 Intellectual Property 29 Compliance with Laws 32 Employment Matters 32 Related Party Transactions 33 Registration Rights 33 Restrictions on Business Activities 33 Brokers 33 Insurance 33 No Cease Trade 33 Securities Laws 34 Certain Business Practices 34 Anti-Takeover Provisions. 34 Ownership and Operations of Sub. 34 ii Employee Benefits Plans. 34 Listing Compliance. 35 Survival of Representations and Warranties. 35 Article 4 Conduct of Business Pending Consummation 35 Affirmative Covenants of the Company. 35 Negative Covenants of the Company. 36 Affirmative Covenants of Helios. 38 Negative Covenants of Helios. 38 Notification of Certain Matters. 41 No Control of Other Party’s Business; Other Actions. 41 Preparation of Registration Statement; Required Company Vote. 42 No Solicitation. 44 Access to Information. 47 Filing with State Office. 47 Directors’ and Officers’ Indemnification and Insurance. 47 Press Releases. 49 Takeover Laws; Charter Provisions; No Rights Plan. 49 Shareholder Litigation. 49 Governance Matters. 50 NASDAQ Listing. 50 Voting and Support Agreements. 50 Helios Board of Directors. 50 Amendment to Helios Equity Incentive Plan 50 Employment Agreements. 51 Article 5 Conditions Precedent to Obligations to Consummate 51 Conditions to Obligations of Each Party. 51 Conditions to Obligations of Helios and Sub. 53 Conditions to Obligations of the Company. 53 Article 6 Termination 54 Termination. 54 Effect of Termination. 56 Expenses 58 iii Article 7 Miscellaneous 58 Definitions. 58 Non-Survival of Representations, Warranties and Agreements. 68 Disclosure Schedules. 68 Governing Law; Jurisdiction. 69 WAIVER OF JURY TRIAL 69 Severability; Construction. 69 Specific Performance. 70 Entire Agreement. 70 Amendments. 70 Extension; Waivers. 70 Parties in Interest. 71 Assignment. 71 Notices. 71 Counterparts. 72 Captions; Articles and Sections. 72 Recitals. 72 Interpretations. 72 iv AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) is made and entered into as of July7, 2016, by and among HELIOS AND MATHESON ANALYTICS INC., a Delaware corporation (“ Helios ”); ZONE ACQUISITION, INC., a Nevada corporation (“ Sub ”), and ZONE TECHNOLOGIES, INC., a Nevada corporation (the “ Company ”). Certain capitalized terms used in this Agreement are defined in Section . Recitals WHEREAS , the board of directors of the Company (the “ Company Board ”) has determined that a merger of the Company and Sub, on the terms and subject to the conditions set forth herein, is fair to, and in the best interests of the Company and its stockholders, and declared it advisable to enter into this Agreement with Helios and Sub and consummate the transactions described herein; WHEREAS , the board of directors of Helios (the “ Helios Board ”) and the board of directors of Sub have determined that a merger of the Company and Sub, on the terms and subject to the conditions set forth herein, is fair to, and in the best interests of Helios, Sub and Helios’ shareholders and Sub’s sole stockholder, respectively, and have determined that it is in the best interests of Helios and Sub and Helios’ shareholders and Sub’s sole stockholder, respectively, and declared it advisable, to enter into this Agreement and consummate the transactions described herein (the “ Helios Board Recommendation ”); WHEREAS , the Company Board has (a) approved and adopted this Agreement and the transactions contemplated hereby, including the Merger, and (b) recommended approval and adoption of this Agreement by the stockholders of the Company (the “ Company Board Recommendation ”); WHEREAS , the board of directors of Sub, has (a) approved and adopted this Agreement and the transactions contemplated hereby, including the Merger, and (b)recommended approval of this Agreement and the transactions contemplated hereby by the sole stockholder of Sub; WHEREAS , it is the intention of the Parties to this Agreement that the Merger for U.S. federal income tax purposes shall qualify as a “reorganization” within the meaning of Section368(a) of the Internal Revenue Code of 1986, as amended, and the rules and regulations promulgated thereunder (the “ Code ”), and this Agreement is intended to be, and is hereby adopted as, a plan of reorganization within the meaning of Section 368(a) of the Code; and WHEREAS , at the Effective Time, Sub shall merge with and into the Company, with the Company surviving such merger, and the outstanding shares of Company Common Stock shall be converted into the right to receive shares of Helios Common Stock (except as provided herein) and, upon the terms and subject to the conditions of this Agreement, the Company shall continue to conduct its business and operations as a wholly owned subsidiary of Helios. NOW, THEREFORE , in consideration of the above and the mutual warranties, representations, covenants, and agreements set forth herein, the Parties hereby agree as follows: Article 1 Transactions and Terms of Merger Merger . On the terms and subject to the conditions set forth in this Agreement, at the Effective Time, Sub shall be merged with and into the Company in accordance with the provisions of the Nevada Revised Statutes, (the “
